Citation Nr: 0033041	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left forearm, to include a compound 
comminuted fracture of the proximal radius and injuries to 
Muscle Groups VII and VIII, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right thigh, with Muscle Group XIII 
involvement, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a rating in excess of 30 
percent and 10 percent for residuals of gunshot wounds of the 
left forearm and right thigh, respectively. 

The veteran's current representative has submitted a 
statement of an accredited representative as well as an 
Informal Hearing Presentation.  Because the only power of 
attorney in favor of the veteran's current representative was 
executed in 1946 and because the veteran was briefly 
represented by another party during the intervening years, 
the Board sought clarification from the veteran, indicating 
that in the absence of a response it would recognize the 
representative most recently advancing the veteran's appeal.  
No response was submitted, and the pertinent correspondence 
was not returned as undeliverable.  The appeal is being 
processed accordingly.

The claim for a rating in excess of 30 percent for residuals 
of a gunshot wound of the left forearm will be addressed in 
the remand appended to this decision.


FINDING OF FACT

The veteran's service-connected gunshot wound of the right 
thigh resulted in no more than moderate damage to Muscle 
Group XIII; the only other current residuals of that injury 
are barely visible, asymptomatic scars that are not attached 
to the underlying structure.




CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.73, Diagnostic Code 
5313 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the issue of a rating in excess 
of 10 percent for residuals of a gunshot wound of the right 
thigh, with Muscle Group XIII involvement, have been properly 
developed as the veteran has been provided with an adequate 
VA compensation examination and there is no indication of any 
outstanding relevant medical evidence, including treatment 
records.  Thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C. § 5103A.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1. The present level of disability is of 
primary concern where service connection has been established 
and an increase in  the disability rating is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

In June 1944, during the invasion of Saipan, the veteran 
sustained gunshot wounds to the left forearm and right thigh 
from an enemy sniper.  The wound to the right thigh healed 
rapidly.  In August 1944, the wound was described as a 
through and through wound on the dorsium of the thigh 
approximately 3 inches above the knee with entrance and exit 
holes 3 inches apart and was then described as well healed 
without loss of range of motion.  An RO decision in April 
1948 granted service connection for scars, posterior right 
thigh, residuals of gun shot wound, muscle group XIII.  A 10 
percent evaluation has remained in effect since that time.

In the context of the current appeal, the veteran was 
afforded a VA examination in December 1998.  The veteran 
reported no problems with the gunshot wound of the right 
thigh.  There was no muscle wasting.  There was no tenderness 
to palpation.  The entrance and exit wounds were 
approximately 1 centimeter in diameter and were barely 
visible.  There was no gait or other functional disturbance 
reported.  Diagnosis was asymptomatic gunshot wound of the 
right thigh.  

The veteran's right thigh disability is currently evaluated 
under the criteria for impairment of Muscle Group XIII.  38 
C.F.R. § 4.73, Diagnostic Code 5313.  The muscles involved in 
Muscle Group XIII include the muscles of the posterior thigh 
group and Hamstring complex of 2-joint muscles: 1) biceps 
femoris; 2) semimembranosus; and, 3) semitendinosus.  The 
functions affected by these muscles include extension of the 
hip and flexion of the knee; outward and inward rotation of 
flexed knee; synchronizing simultaneous flexion of the hip 
and knee and extension of the hip and knee.  The currently 
assigned 10 percent rating for the veteran's left thigh 
disability reflects a moderate disability.  The next highest 
evaluation available under Diagnostic Code 5313 is a 30 
percent evaluation, which is assigned for a moderately severe 
disability.  

Under VA regulations, a "moderate" disability of muscles 
results from a type of injury that is through and through or 
a deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56 (d)(2)(i).  There must be 
service department records or other evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, as described above, particularly a 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  38 
C.F.R. § 4.56 (d)(2)(ii).  The objective findings must 
consist of entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, as well as some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56 (d)(2)(iii).

The next highest rating available is a moderately severe 
rating, which, in the present case, would provide a 30 
percent evaluation for the right thigh, under Diagnostic Code 
5313.  VA regulations provide that a moderately severe 
disability of muscles shall represent a type of injury 
manifested by a through and through or deep penetrating wound 
by a small high velocity missile or a large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts and intermuscular scarring. 38 C.F.R. § 4.56 
(d)(3)(i).  There must be service department records or other 
evidence showing hospitalization for a long period for 
treatment of the wound, as well as a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability, as described above, and, if present, evidence of 
inability to keep up with work requirements.  38 C.F.R. § 
4.56 (d)(3)(ii).  Finally, there must be entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side must 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56 (d)(3)(iii).

A review of the service medical records shows that the 
veteran sustained a through and through gunshot wound of the 
right thigh, without indication of explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection, which is characteristic of moderate injury to the 
affected muscle group (XIII).  38 C.F.R. § 4.56 (d)(2)(iii).   
In reviewing the service medical records and the report of 
the initial post-service VA compensation examination in 
February 1948, the Board finds no indication or signs of a 
moderately severe muscle injury, such as a prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring. 38 C.F.R. § 4.56 (d)(3)(i).  It was reported upon 
the post-service VA examination in 1948 that the right thigh 
injury was asymptomatic.  There are no service department 
records or other evidence showing hospitalization for a long 
period for treatment of the wound, nor is there competent 
evidence of inability to keep up with work requirements.  38 
C.F.R. § 4.56 (d)(3)(ii).  While there is evidence of 
entrance and exit scars indicating the through and through 
nature of the wound, there is no clinical evidence of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles by palpation, nor is there evidence of any 
appreciable loss of strength and endurance.  Accordingly, the 
historical record does not show more than a moderate in jury 
to the right thigh muscles.

In reviewing the report of the VA examination in December 
1998, it becomes apparent that the only current residuals of 
the right thigh injury are the entrance and exit wound scars, 
which were reported as barely visible.  There is no 
indication of  muscle wasting, tenderness to palpation, or 
other functional impairment.  

The veteran's service-connected gunshot wound of the right 
thigh resulted in no more than moderate damage to Muscle 
Group XIII; the only other current residuals of that injury 
are barely visible scars that are not attached to the 
underlying structure.  Under these circumstances, a rating in 
excess of 10 percent is not warranted.  38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5313 (2000).

As the preponderance of the evidence is against an increased 
evaluation, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's disability at issue has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of gunshot wound of the right thigh, with Muscle Group XIII 
involvement, is denied


REMAND

In its informal hearing presentation, the representative has 
raised a claim of entitlement to service connection for 
arthritis of the left elbow.  The Board finds that this issue 
is inextricably intertwined with the claim for a rating in 
excess of 30 percent for residuals of a gunshot wound of the 
left forearm because there is a very real potential that the 
conclusion reached in the service connection claim would have 
a meaningful impact upon the increased rating issue that is 
currently in appellate status.  Hoyer v. Derwinski, 1 Vet. 
App. 180 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Accordingly, the service connection claim must be adjudicated 
prior to appellate review of the increased rating claim.

The Board further notes that the veteran also sustained a 
gunshot wound to the left forearm in August 1944, while on 
active duty, which resulted in a fracture of the left radius.  
The service medical records show that the bullet entered the 
ventral surface of the left forearm approximately 3 inches 
below the elbow joint; the exit was on the dorsium of the 
forearm approximately 11/2 below the elbow, shattering the head 
of the radius.  There was no apparent nerve damage.  X-rays 
of the elbow and forearm showed a comminuted fracture of the 
head and neck of the radius with the fragments in good 
position.  In October 1944, the veteran had almost full range 
of motion of the elbow, then lacking only approximately 5 
degrees of extension of the forearm.  Motion of the wrist and 
hand were normal.  An April 1948 RO decision granted service 
connection for residuals of gunshot wound of the left 
forearm, to include a compound, comminuted fracture of the 
proximal radius, with Muscle Group VIII involvement, and a 30 
percent rating was assigned.  A May 1951 RO decision included 
Muscle Group VII in the evaluation.  A 30 percent evaluation 
has remained in effect since that time.

A September 1960 VA examination reported the veteran as right 
handed.  An April 1990 report from Metropolitan Neurology 
also reported the veteran as right hand dominant.

In the context of the current appeal, the veteran was 
afforded a VA examination in December 1998.  The examiner, in 
contrast to the earlier reports, noted the veteran as being 
left handed most of the time and that he used his right hand 
when limited by pain on the left.  The examination failed to 
report any pertinent ranges of motion for the hand, wrist or 
elbow.  It is also not clear whether the exit wound on the 
forearm, reported as "tender to the touch", was based on 
history given by the veteran or a clinical finding based upon 
objective examination.  The Board additionally notes that X-
rays were afforded for the left forearm and elbow; which 
noted spurring at the proximal radial head.  The Board finds 
that the medical evidence of record is inadequate for rating 
purposes and the case must be remanded in order to obtain 
further examinations.  38 C.F.R. § 4.2. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should have the veteran 
identify all sources of VA or non-VA 
medical examination or treatment for  his 
service-connected residuals of a gunshot 
wound of the left forearm in recent 
years.  The RO should then obtain copies 
of the related medical records.  38 
C.F.R. § 3.159.  The RO must document any 
unsuccessful attempt to obtain records. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
residuals of a gunshot wound of the left 
forearm.  All indicated testing should be 
done in this regard and the claims folder 
should be made available to the examiner 
for review prior to completion of the 
examination report.  

The examiner should identify which muscle 
groups were involved or injured as the 
result of the gunshot wound of the left 
forearm.  If arthritis of the left elbow 
is present, the examiner must opine 
whether it is as least as likely as not 
that the arthritis was caused or 
aggravated by the gunshot wound or the 
residuals of the gunshot wound of the 
left forearm.  The examiner should also 
indicate whether any residual scar is 
tender and painful upon objective 
demonstration.

The examiner's attention is also directed 
to a September 1960 VA examination and an 
April 1990 report from Metropolitan 
Neurology, which reflected that the 
veteran is right handed, and a report of 
a December 1998 VA examination, which 
indicates that the veteran is left 
handed.  The examiner should indicate 
whether the veteran is right or left hand 
dominant.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO must adjudicate 
the intertwined claim of secondary 
service connection for arthritis of the 
left elbow, and readjudicate the claim 
for a rating in excess of 30 percent for 
residuals of a gunshot wound of the left 
forearm.  If the service connection claim 
is denied, the RO must notify the veteran 
of his appellate rights and, if a notice 
of disagreement is received, issue a 
statement of the case.  If the veteran 
perfects that appeal, that issue must be 
forwarded to the Board for appellate 
review.  If the increased rating claim is 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

4.  The RO should also review the record 
and determine if any other action is 
necessary to comply with the assistance 
to the veteran requirements of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A).

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

